Citation Nr: 0713036	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  03-23 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for chronic 
acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1974 to 
June 1975.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously denied the veteran's claim in 
December 2005, and the veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  The veteran's 
representative and the VA Office of General Counsel filed a 
Joint Motion for Remand. which was granted in a September 
2006 Order by the Court.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The December 2005 Board decision denied the veteran's claim 
to reopen a claim of entitlement to service connection for 
chronic psychiatric disability because new and material 
evidence had not been received.  In the Joint Motion for 
Remand, which was granted in September 2006, the parties 
agreed that all of the veteran's records needed to be 
requested from the Social Security Administration (SSA).  
Thus in compliance with the Joint Motion for Remand, the RO 
should request from the SSA all administrative decisions and 
any underlying medical records.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996) (VA is required to obtain evidence from 
the SSA, including decisions by the administrative law 
judge); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Further, the Board notes that VA treatment records were last 
obtained in December 2003.  However, based on the record, it 
appears that the veteran receives ongoing treatment at the 
VA.  Thus, the RO should obtain all VA treatment records from 
December 2003 to fully meet the requirements of 38 C.F.R. 
§ 3.159. 
.  
Moreover, during the pendency of this appeal, the Court 
issued a decision, which held that, in the context of a claim 
to reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet.App. 1 
(2006).  

The Court further explained that a notice letter must 
describe what evidence would be necessary to substantiate the 
element or elements required to establish the underlying 
claim that were found insufficient in the previous denial.  
See id.  In this case, the veteran was sent a VCAA notice in 
February 2003, which did provide information on establishing 
entitlement to the veteran's underlying claim for service 
connection.  However, the February 2003 VCAA letter provided 
the old new and material provisions.  The new and material 
provisions set forth in 38 C.F.R. 
§ 3.156(a) were amended and the amended version is applicable 
to claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45620- 45632 (August 29, 2001).  Thus, the amended 
version is applicable to the instant case as the veteran's 
claim to reopen was filed in November 2002.  Further, 
importantly, the February 2003 VCAA letter failed to clearly 
specify what evidence would be necessary to satisfy the 
elements that were found insufficient in the previous denial.  
Specifically, the veteran must be informed that he must 
provide evidence showing that he was treated for a chronic 
acquired psychiatric disability while in service or a link 
showing that his current disability is due to service.  Thus, 
in light of the need to remand for SSA records, the Board 
finds that a corrective VCAA letter should be sent to the 
veteran to comply with 38 C.F.R. § 3.159(b).

Lastly, the Board also notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Thus, the VCAA notice sent to the 
veteran should also comply with Dingess/Hartman.  



Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b).  The letter should 
specifically include notice to the 
veteran of the evidence necessary to 
substantiate his claims on appeal.  The 
veteran should also be advised to submit 
any pertinent evidence in his possession.  
Importantly, the letter should include 
information as to what constitutes new 
and material evidence under the amended 
version of 38 C.F.R. § 3.156(a) as well 
as an explanation of the evidence 
necessary to substantiate the element or 
elements required to establish the 
underlying claim that were found 
insufficient in the previous denial, and 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal.  Specifically, the veteran 
must be informed that he must provide 
evidence showing that he was treated for 
a chronic acquired psychiatric disability 
while in service or that his current 
disability is related to service.  See 
Kent v. Nicholson, 20 Vet.App. 1 (2006), 
Dingess/Hartman v. Nicholson, 19 
Vet.App.473 (2006).  

2.  The RO should contact the Social 
Security Administration and obtain 
copies of all administrative decisions 
regarding claims by the veteran 
together with associated medical 
records.  If the records are not 
available, it should be clearly stated 
in the claims file. 

3.  The RO should take appropriate 
action to obtain copies of all VA 
treatment records from December 2003 to 
the present.  If there are no such 
records, it should be clearly stated in 
the claims file.  
 
4.  Thereafter, the issue on appeal 
should be
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




